Citation Nr: 9935287	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-05 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic chronic brain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from May 1957 to April 
1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the course of the appeal, the 
veteran moved to the jurisdiction of the RO in Louisville, 
Kentucky.

In September 1999, the veteran had a video conference before 
the undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's chronic brain syndrome is manifested 
primarily by problems with decision making, organization, and 
planning, without a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; impaired memory; impaired judgment; 
impaired abstract thinking; or disturbances of motivation.


CONCLUSION OF LAW

The criteria of a rating in excess of 30 percent for post-
traumatic chronic brain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.41, 4.42, 4.130, Diagnostic Code 9304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard, where (as here) entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Chronic brain syndrome is most appropriately rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9304.  
Under that code, a 30 percent rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
for total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

By a rating decision in June 1963, service connection was 
established for post-traumatic encephalopathy, secondary to 
severe cerebral concussion and contusion, etc., evaluated as 
100 percent disabling, effective from April 20, 1963 to 
October 19, 1963.  Effective October 20, 1963, a separate 30 
percent evaluation was assigned for residuals of brain trauma 
or encephalopathy, evaluated under Diagnostic Code 9304.  
That rating has continued to date.  The VA received the 
current claim for an increased rating on January 28, 1997.

During his recent video conference, the veteran testified 
that the primary manifestations of his chronic brain syndrome 
were memory problems, confusion, and irritability.  His wife 
testified that his memory problems and confusion made it 
difficult for him to assist in raising their children without 
her direct supervision.  She also noted that his memory 
problems and confusion were so severe that at times, he would 
forgot his car at work and walk home.  Therefore, they 
maintained that an increased rating for chronic brain 
syndrome was warranted.

Clinical records dated from one year prior to the increased 
rating claim, to October 1997, show that the veteran has been 
followed by VA and by private health care providers and that 
he underwent VA neurologic and psychiatric examinations in 
March 1997 and April 1998.  Those records show that the 
veteran's chronic brain syndrome is manifested primarily by 
problems in decision making and organization and planning 
(report of neuropsychological testing, dated in December 
1997).  Although those records include some reports of memory 
problems and disorientation, the preponderance of the 
evidence, including the December 1997 report of 
neuropsychological testing, fails to establish the presence 
of such manifestations.  Indeed, the preponderance of the 
evidence shows that the veteran is alert, well oriented, 
logical, and coherent without cognitive deficits.  Moreover, 
it does not establish the presence of a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impaired judgment; impaired 
abstract thinking; or disturbances of motivation.  It should 
also be noted that in March 1998, following a VA psychiatric 
examination, the veteran was assigned a Global Assessment of 
Functioning (GAF) Score of 65.  Under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
[DSM-IV] a GAF score reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995)).  In April 
1998, following a VA neurologic examination, the examiner 
found the veteran's organic brain syndrome to be productive 
of no more than mild impairment.  Indeed, private medical 
records dated since that time show that the veteran is 
generally doing well and contain no evidence of any 
manifestations associated with his chronic brain syndrome.  
Therefore, the Board is of the opinion that preponderance of 
the evidence more nearly reflects the criteria for a 30 
percent rating.  Accordingly, an increase is not warranted at 
this time.

In arriving at this decision, the Board notes that the 
veteran has been treated frequently for headaches.  It should 
be noted, however, that service connection is not in effect 
for headaches, and they are not part of the foregoing 
criteria used to rate chronic brain syndrome. 

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to his chronic brain syndrome.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

There is no recent evidence that the veteran has been 
frequently hospitalized for chronic brain syndrome.  

The evidence does show that the veteran retired voluntarily 
in November 1997, after 22 years with the Social Security 
Administration.  Reportedly, he required close supervision at 
work; however, his performance shortly before his retirement 
was, according to his immediate supervisor, fully successful 
with regard to the critical elements of his position, and his 
conduct was satisfactory.  Indeed, he received an in-grade 
step increase according to applicable regulations.  Although 
he took approximately 1.5 days of sick leave per month during 
1996, his attendance did not stop for medical reasons, nor 
was his level of attendance deemed unacceptable for 
continuing in his position as a mail clerk.  He did apply for 
disability retirement with the support of his private 
physician; however, that application was denied.  In fact, 
the preponderance of the evidence is against a finding that 
the veteran's chronic brain syndrome produced marked 
interference with employment.

In essence, the record shows that the manifestations of the 
veteran's chronic brain syndrome are those contemplated by 
the current evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
brain syndrome is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

